 

 

 

 

 

 

 

 

 

 

 

 

 

WEBSTER BANK

DEFERRED COMPENSATION PLAN

FOR DIRECTORS AND OFFICERS

As Amended and Restated on October 22, 2007

Effective as of January 1, 2005

TABLE OF CONTENTS

 

General

ARTICLE I Definitions

ARTICLE II Eligibility

ARTICLE III Deferred Compensation

ARTICLE IV Supplemental Contributions

ARTICLE V Benefit Claims Procedure

ARTICLE VI Funding

ARTICLE VII Amendment and Termination

ARTICLE VIII Miscellaneous

ANNEX I Special Provisions for Certain Former Participants in the Derby Savings
Bank Plan

ANNEX II Special Provisions for Certain Former Participants in the Eagle
Financial Corporation Plan

ANNEX III Special Provisions Relating to Certain Deferred Compensation and
Supplemental Contributions

ANNEX IV Special Provisions Relating to the Grandfathering of Certain Benefits
Under Code Section 409A



WEBSTER BANK

DEFERRED COMPENSATION PLAN

FOR DIRECTORS AND OFFICERS

General



The Webster Bank Deferred Compensation Plan for Directors and Officers (the
"Plan") is a nonqualified deferred compensation plan designed: (a) to enable
Directors, Advisory Directors and Senior Officers (as defined below) to defer
receipt of compensation on a tax-advantaged basis; and (b) on and after July 1,
2006, to provide supplemental contributions to a select group of management or
highly compensated employees. The Plan is also expected to encourage the
continued service of such individuals and to facilitate the recruiting of
executive personnel, Directors and Advisory Directors in the future.

The Plan as amended and restated shall be effective as of January 1, 2005. The
Plan was originally effective as of December 7, 1987.

Prior to July 1, 2006, the Supplemental Retirement Plan for Employees of Webster
Bank provided supplemental matching contributions to a select group of
management or highly compensated employees. Effective as of July 1, 2006, all
liabilities relating to such supplemental matching contributions were
transferred to, and assumed by, the Plan.

Under the terms of the Webster Bank Retirement Savings Plan: (a) effective as of
January 1, 2007, all employees who are first hired on or after January 1, 2007
will be eligible to receive both matching contributions and nonelective
contributions; (b) effective as of April 1, 2007, all employees who are rehired
on or after January 1, 2007 will be eligible to receive both matching
contributions and nonelective contributions; and (c) effective as of January 1,
2008, all other employees will be eligible to receive (i) both matching
contributions and nonelective contributions, and (ii) if the employees were
employed on December 31, 2006 and were active participants in the Webster Bank
Pension Plan on December 31, 2007, transition contributions. Under the Plan,
each eligible employee will receive supplemental matching contributions,
supplemental nonelective contributions and supplemental transition contributions
determined by reference to the matching contributions formula, nonelective
contributions formula, and transition contributions formula applicable to the
employee under the Webster Bank Retirement Savings Plan. In addition, the
Chairman and Chief Executive Officer, the President, and the Chief Financial
Officer of the Bank will be eligible to receive supplemental additional
transition contributions under the Plan.

 

 

ARTICLE I



Definitions

1.1 "Affiliate" means any corporation or other entity which is under common
control with the Bank and the Corporation within the meaning of Section 414(b)
or Section 414(c) of the Code. A "Participating Affiliate" is an Affiliate which
has assumed the obligations of the Plan with the consent of the Board. A
"Nonparticipating Affiliate" is an Affiliate which has not assumed the
obligations of the Plan with the consent of the Board.

1.2 "Advisory Director" means a member of the advisory board of the Bank.

1.3 "Bank" means Webster Bank, National Association and any successor
corporation which hereafter assumes its obligations hereunder.

1.4 "Beneficiary" means the person designated by a Participant to receive
benefits payable under the Plan in the event of the Participant's death. If a
Participant has not designated a Beneficiary, or if the Beneficiary does not
survive the Participant, the Participant's Beneficiary will be his or her
surviving spouse or, if none, his or her estate.

1.5 "Board" means the board of directors of the Bank.

1.6 "Bonuses" means any bonuses that a Senior Officer may be awarded under any
incentive compensation plan maintained by the Bank, the Corporation or a
Participating Affiliate (or under any other program or policy of the Bank, the
Corporation or a Participating Affiliate) and that constitute performance-based
compensation as defined under Section 409A(a)(4)(B)(iii) of the Code and the
regulations issued pursuant thereto. For this purpose, performance-based
compensation means compensation the amount of which, or the entitlement to
which, is contingent on the satisfaction of preestablished organizational or
individual performance criteria relating to a performance period of at least
twelve (12) consecutive months. Organizational or individual performance
criteria are considered preestablished if they are established in writing no
later than ninety (90) days after the commencement of the period of service to
which the criteria relates, provided that the outcome is substantially uncertain
at the time the criteria are established. Bonus compensation does not include
any amount or portion of any amount that will be paid either regardless of
performance, or based upon a level of performance that is substantially certain
to be met at the time the criteria are established. In addition, bonus
compensation does not include any amounts that are determined by reference to
the value of the Bank, the Corporation or an Affiliate (or the stock of the
Bank, the Corporation or an Affiliate), unless the amounts are based solely on
an increase in the value of the Bank, the Corporation or an Affiliate (or the
stock of the Bank, the Corporation or an Affiliate) after the date of a grant or
award.

Notwithstanding anything else herein to the contrary, Bonuses do not include any
bonuses payable to a Senior Officer following a change in control (as defined in
the incentive compensation plan, program or policy maintained by the Bank, the
Corporation or an Affiliate that governs the payment of such bonuses) to the
extent the payment of such bonuses ceases to be dependent on the satisfaction of
preestablished organizational or individual performance criteria as a result of
such change in control.

1.7 "Change in Control" means the occurrence of any of the following events:

(a) Any person becomes the beneficial owner of twenty-five percent (25%) or more
of the total number of voting shares of the Corporation;

(b) Any person becomes the beneficial owner of ten percent (10%) or more, but
less than twenty-five percent (25%), of the total number of voting shares of the
Corporation, unless the Federal Reserve Board (the "FRB") has approved a
rebuttal agreement filed by such person or such person has filed a certification
with the FRB;

(c) Any person (other than the persons named as proxies solicited on behalf of
the board of directors of the Corporation) holds revocable or irrevocable
proxies, as to the election or removal of two or more directors of the
Corporation, for twenty-five percent (25%) or more of the total number of voting
shares of the Corporation;

(d) Any person has received the approval of the FRB under the Bank Holding
Company Act, as amended (the "Holding Company Act"), or regulations issued
thereunder, to acquire control of the Corporation;

(e) Any person has received approval of the FRB under the Federal Deposit
Insurance Act, as amended (the "Control Act"), or regulations issued thereunder,
to acquire control of the Corporation;

(f) Any person has commenced a tender or exchange offer, or entered into an
agreement or received an option, to acquire beneficial ownership of twenty-five
percent (25%) or more of the total number of voting shares of the Corporation,
whether or not the requisite approval for such acquisition has been received
under the Holding Company Act, the Control Act, or the respective regulations
issued thereunder;

(g) As a result of, or in connection with, any cash tender offer or exchange
offer, merger, or other business combination, sale of assets or contested
election, or any combination of the foregoing transactions, the persons who were
directors of the Corporation before such transaction shall cease to constitute
at least two-thirds of the board of directors of the Corporation or any
successor corporation; or

(h) The Corporation's beneficial ownership of the total number of voting shares
of the Bank is reduced to less than fifty percent (50%).

Notwithstanding the foregoing, a change in control will not be deemed to have
occurred under Section 1.7(b), Section 1.7(c), Section 1.7(d), Section 1.7(e) or
Section 1.7(f) if, within thirty (30) days of such action, the board of
directors of the Corporation (by a two-thirds affirmative vote of the directors
in office before such action occurred) makes a determination that such action
does not and is not likely to constitute a Change in Control of the Corporation.
For purposes of this Section 1.7, a "person" includes an individual,
corporation, partnership, trust, association, joint venture, pool, syndicate,
unincorporated organization, joint-stock company or similar organization or
group acting in concert. A person for these purposes shall be deemed to be a
beneficial owner as that term is used in Rule 13d-3 under the Securities
Exchange Act of 1934.

1.8 "Code" means the Internal Revenue Code of 1986, as amended.

1.9 "Committee" means any committee authorized by the Board to administer the
Plan.

1.10 "Compensation" means compensation that a Senior Officer receives from the
Bank, the Corporation or a Participating Affiliate as defined for purposes of
determining the amount of the Senior Officer's elective contributions under the
401(k) Plan; provided, however, that Compensation shall be determined without
regard to the limitation on compensation set forth in Section 401(a)(17) of the
Code; and provided further, that Compensation shall exclude any Bonuses.

1.11 "Corporation" means Webster Financial Corporation and any successor
corporation which hereafter assumes its obligations.

1.12 "Deferred Compensation" means the amount of compensation that a Participant
elects to defer under Section 3.1, Section 3.2 or Section 3.3.

1.13 "Deferred Compensation Account" means the bookkeeping account maintained
for each Participant to which the Participant's Deferred Compensation (and the
earnings and losses allocable thereto) are credited.

Each Participant's Deferred Compensation Account shall be divided into two
bookkeeping subaccounts: (i) the "Installment Subaccount" of the Deferred
Compensation Account shall be credited with any Deferred Compensation that the
Participant elects to be paid in installments pursuant to Section 3.9(a)(ii);
and (ii) the "Lump Sum Subaccount" of the Deferred Compensation Account shall be
credited with the Participant's remaining Deferred Compensation.

1.14 "Director" means a member of the board of directors of the Corporation or
the Bank.

1.15 "Disability" means a condition: (a) which causes a Participant to be unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which can be expected to last for a continuous period of not less than
twelve months; or (b) which results in a Participant receiving, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which can be expected to last for a continuous period of not
less than twelve months, income replacement benefits for a period of not less
than three months under an accident and health plan covering employees of the
Bank, the Corporation or an Affiliate. Disability shall be deemed to exist only
when a written application has been filed with the Committee by or on behalf of
the Participant and, with respect to a condition described in Section 1.15(a),
when such Disability is certified to the Committee by a licensed physician
approved by the Committee. The existence of a Disability shall be determined in
accordance with the requirements of Code Section 409A and the regulations issued
thereunder.

1.16 "Employee" means an individual who is an employee of either the Bank, the
Corporation or a Participating Affiliate.

1.17 "401(k) Plan" means the Webster Bank Retirement Savings Plan and any
subsequent amendments thereto. For the period prior to January 1, 2007, the
401(k) Plan was known as the Webster Bank Employee Investment Plan.

1.18 "Matching Percentage" means the percentage of a Participant's elective
deferrals to the 401(k) Plan (to the extent such elective deferrals are not in
excess of the Minimum Percentage of the Participant's compensation) which the
Bank, the Corporation or a Participating Affiliate has agreed to contribute to
the 401(k) Plan on behalf of the Participant as matching contributions.

1.19 "Minimum Percentage" means the lowest percentage of compensation which a
Participant must elect to have contributed to the 401(k) Plan as elective
deferrals in order to receive the maximum amount of matching contributions
available under the terms of the 401(k) Plan.

1.20 "Participant" means an individual who satisfied the eligibility
requirements of Article II and who is entitled to receive Deferred Compensation
under Article III or Supplemental Contributions under Article IV.

1.21 "Plan" means the Webster Bank Deferred Compensation Plan for Directors and
Officers, as set forth herein, including any amendments, rules and regulations
adopted pursuant hereto.

1.22 "Section 409A Change in Control" means a change in ownership of the
Corporation, a change in effective control of the Corporation, or a change in
the ownership of a substantial portion of the assets of the Corporation.

(a) A change in ownership of the Corporation occurs when any person (or two or
more persons acting as a group) acquires ownership of stock of the Corporation
which, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the stock of the Corporation. However, if any person or
group of persons is considered to own more than fifty percent (50%) of the stock
of the Corporation, the acquisition of additional stock by the same person or
group of persons is not considered to result in a change in ownership of the
Corporation.

(b) A change in effective control of the Corporation occurs either: (i) when any
person (or two or more persons acting as a group) acquires (or has acquired
during the preceding twelve month period) ownership of stock of the Corporation
possessing thirty percent (30%) or more of the stock of the Corporation; or (ii)
a majority of the board of directors of the Corporation is replaced during a
twelve month period by persons who are not endorsed by a majority of the board
of directors of the Corporation in office prior to such change. However, if any
person or group of persons is considered to have acquired effective control of
the Corporation pursuant to this Section 1.22(b), the acquisition of additional
control of the Corporation by the same person or group of persons is not
considered to result in a change in effective control of the Corporation.

(c) A change in ownership of a substantial portion of the assets of the
Corporation occurs on the date that any one person (or two or more persons
acting as a group) acquires (or has acquired during the preceding twelve month
period) assets from the Corporation that have a total gross fair market value
equal to or greater than forty percent (40%) of the total gross fair market
value of all of the assets of the Corporation immediately prior to such
acquisition or acquisitions. Gross fair market value means the value of the
assets of the Corporation, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

1.23 "Senior Officer" means an Employee who is a highly compensated employee (as
defined for purposes of the 401(k) Plan) and who serves as a senior vice
president or any higher officer of either the Bank, the Corporation, or a
Participating Affiliate.

1.24 "Separation from Service" means an individual's termination of service with
the Bank, the Corporation and all Affiliates, as defined for purposes of Section
409A of the Code.

1.25 "Supplemental Contributions" means the amount of nonelective deferred
compensation credited to the Supplemental Contributions Account of a Participant
under Section 4.1.

1.26 "Supplemental Contributions Account" means the bookkeeping account
maintained for each Participant to which the Participant's Supplemental
Contributions (and the earnings and losses allocable thereto) are credited.

Each Participant's Supplemental Contributions Account shall be divided into four
bookkeeping subaccounts:

(a) The Supplemental Matching Contributions Account consists of the Supplemental
Matching Contributions credited to the Participant pursuant to Section 4.1(a)(i)
(and the earnings and losses allocable thereto).

(b) The Supplemental Nonelective Contributions Account consists of the
Supplemental Nonelective Contributions credited to the Participant pursuant to
Section 4.1(a)(ii) (and the earnings and losses allocable thereto).

(c) The Supplemental Transition Contributions Account consists of the
Supplemental Transition Contributions credited to the Participant pursuant to
Section 4.1(a)(iii) (and the earnings and losses allocable thereto).

(d) The Supplemental Additional Transition Contributions Account consists of the
Supplemental Additional Transition Contributions credited to the Participant
pursuant to Section 4.1(a)(iv) (and the earnings and losses allocable thereto).

In addition, each Participant's Supplemental Matching Contributions Account,
Supplemental Nonelective Contributions Account, Supplemental Transition
Contributions Account, and Supplemental Additional Transition Contributions
Account shall be further divided into two bookkeeping subaccounts: (i) the
"Installment Subaccount" shall be credited with any Supplemental Matching
Contributions, Supplemental Nonelective Contributions, Supplemental Transition
Contributions, or Supplemental Additional Transition Contributions (as the case
may be) that the Participant elects to be paid in installments pursuant to
Section 4.6(a)(ii); and (ii) the "Lump Sum Subaccount" shall be credited with
the Participant's remaining Supplemental Matching Contributions, Supplemental
Nonelective Contributions, Supplemental Transition Contributions, or
Supplemental Additional Transition Contributions (as the case may be).

1.27 "Unforeseeable Emergency" means a severe financial hardship to the
Participant resulting from: (a) an illness or accident of the Participant, the
Participant's spouse, the Participant's Beneficiary, or a dependent of the
Participant (as defined in Section 152 of the Code, without regard to Section
152(b)(1),(b)(2) and (d)(1)(B)); (b) loss of the Participant's property due to
casualty (including the need to rebuild a home following damage to the home not
otherwise covered by insurance); or (c) other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The determination of an Unforeseeable Emergency shall be made
by the Committee in its sole discretion, based on such information as the
Committee shall deem to be necessary and in accordance with the requirements of
Code Section 409A and the regulations thereunder.



 

ARTICLE II



Eligibility

 

2.1 Eligibility. Eligibility to participate in the Plan is limited as follows:

(a) Eligibility to elect Deferred Compensation pursuant to Article III of the
Plan is limited to a select group of management or highly-compensated employees
composed only of Directors, Advisory Directors and Senior Officers who are
designated by the Board to participate in the Plan. The Board shall have
absolute discretion as to the Directors, Advisory Directors and Senior Officers
it chooses to designate as Participants.

(b) Eligibility to receive Supplemental Contributions pursuant to Article IV of
the Plan is limited to those Employees who satisfy the following conditions:

(i) the Employee is a member of a select group of management or highly
compensated employees (as determined by the Board) and is an executive vice
president or above of the Bank, the Corporation or a Participating Affiliate;

(ii) the Employee has satisfied the eligibility requirements of the 401(k) Plan
and has reached the entry date under the 401(k) Plan; and

(iii) if the Employee had made the maximum elective deferrals permitted by the
terms of the 401(k) Plan for a calendar year, the matching contributions which
would have been allocated to the account of the Employee under the 401(k) Plan
for the calendar year would have been limited due to the Employee's inability to
make elective contributions equal to at least the Minimum Percentage of his or
her compensation as a result of the applicability of the limitations on elective
deferrals under Section 402(g) of the Code, the limitations on contributions
under Section 415 of the Code, or the limitations on compensation under Section
401(a)(17) of the Code.

(c) If an Employee transfers employment from the Bank, the Corporation or a
Participating Affiliate to a Nonparticipating Affiliate, the Employee shall not
be credited with any Deferred Compensation or Supplemental Contributions with
respect to compensation earned after the date of such transfer of employment.

 

 

 

ARTICLE III



Deferred Compensation

 

3.1 Deferral of Compensation. A Participant who is a Senior Officer may elect to
defer a specified whole percentage not less than 1% nor greater than 25% of the
Compensation which is payable to the Participant during a calendar year;
provided, however, that the Participant must irrevocably elect to defer such
amounts before the first day of the calendar year.

As of the last day of each calendar year, the Committee shall determine the
maximum amount of elective deferrals (including catch-up contributions) that
could have been made to the 401(k) Plan on behalf of each Participant who is a
Senior Officer. Such determination shall be made as soon as administratively
practicable following the end of the calendar year. To the extent that the
elective deferrals actually made to the 401(k) Plan for the calendar year on
behalf of such a Participant are less than the maximum amount of the elective
deferrals that could have been made to the 401(k) Plan for the calendar year on
behalf of the Participant, then all or a portion of the deferrals made under
this Section 3.1 shall be transferred to and contributed to the 401(k) Plan as
of the last day of the calendar year as elective deferrals made on behalf of the
Participant, so that either: (a) the total elective deferrals made to the 401(k)
Plan for the calendar year on behalf of the Participant equals the maximum
amount of elective deferrals that could have been made to the 401(k) Plan for
the calendar year on behalf of the Participant; or (b) no deferrals are credited
to the Participant under this Section 3.1 for the calendar year. The amount of
such transfer cannot exceed the maximum amount of elective deferrals (including
catch-up contributions) specified in Code Section 402(g)(1)(A),(B) and (C). The
transfer under this Section 3.1 shall occur as soon as administratively
practicable following the calendar year in which such deferrals occurred.

In the case of a Senior Officer who first becomes eligible to participate in the
Plan after the beginning of a calendar year, the deferral election under this
Section 3.1 shall be made not later than thirty (30) days after becoming
eligible to participate in the Plan. The election shall apply only to
Compensation that relates to services performed subsequent to the date of the
election.

3.2 Deferral of Bonuses. A Participant who is a Senior Officer may elect to
defer a specified whole percentage not less than 1% nor greater than 100% of the
Bonuses which are payable to the Participant with respect to his or her services
during the applicable performance period; provided, however, that: (a) the
Participant must irrevocably elect to defer such amounts on or before the date
that is six months before the end of the performance period; (b) the Participant
must perform services continuously from the later of the beginning of the
performance period or the date the performance criteria are established through
the date of such election; and (c) in no event can such election be made after
the payment of the Bonuses is substantially certain to be made.

As of the last day of each calendar year, the Committee shall determine the
maximum amount of elective deferrals (including catch-up contributions) that
could have been made to the 401(k) Plan on behalf of each Participant who is a
Senior Officer. Such determination shall be made as soon as administratively
practicable following the end of the calendar year. To the extent that the
elective deferrals actually made to the 401(k) Plan for the calendar year on
behalf of such a Participant are less than the maximum amount of the elective
deferrals that could have been made to the 401(k) Plan for the calendar year on
behalf of the Participant, and if all amounts deferred under Section 3.1 for the
calendar year have been transferred to the 401(k) Plan pursuant to the
provisions of Section 3.1, then all or a portion of the deferrals made under
this Section 3.2 shall be transferred to and contributed to the 401(k) Plan as
of the last day of the calendar year as elective deferrals made on behalf of the
Participant, so that either: (a) the total elective deferrals made to the 401(k)
Plan for the calendar year on behalf of the Participant equals the maximum
amount of elective deferrals that could have been made to the 401(k) Plan for
the calendar year on behalf of the Participant; or (b) no deferrals are credited
to the Participant under this Section 3.2 for the calendar year. The sum of the
amount of such transfer and the transfer under Section 3.1 cannot exceed the
maximum amount of elective deferrals (including catch-up contributions)
specified in Code Section 402(g)(1)(A),(B) and (C). The transfer under this
Section 3.2 shall occur as soon as administratively practicable following the
calendar year in which such deferrals occurred.

In the case of a plan, program or policy that provides for incentive
compensation that is earned over a period of two or more performance periods,
the deferral election shall be made on or before the date that is six months
before the end of the first performance period.

In the case of a Senior Officer who first becomes eligible to participate in the
Plan after the date that is six months before the end of the performance period,
the deferral election under this Section 3.2 shall be made not later than thirty
(30) days after becoming eligible to participate in the Plan; provided, however,
that the election shall apply only to Bonuses paid for services performed
subsequent to the date of the election.

3.3 Deferral of Directors' Fees. A Participant who is a Director or Advisory
Director may elect to defer all or any portion of any retainer fee or any board
or committee meeting fees (or such other compensation) that he or she might earn
with respect to his or her services to the Corporation or the Bank during a
calendar year and that would otherwise be payable in cash; provided, however,
that the Participant must irrevocably elect to defer such amounts before the
first day of the calendar year.

In the case of a Director or Advisory Director who first becomes eligible to
participate in the Plan after the beginning of a calendar year, the deferral
election under this Section 3.3 shall be made not later than thirty (30) days
after becoming eligible to participate in the Plan. The election shall apply
only to retainer fees or board or committee meeting fees (or such other
compensation) that relate to services performed subsequent to the date of the
election.

3.4 Election of Time of Distribution. At the time a Participant makes an
election to defer Compensation pursuant to Section 3.1, or an election to defer
Bonuses pursuant to Section 3.2, or an election to defer directors' fees
pursuant to Section 3.3, the Participant may elect that all or any portion of
his or her Deferred Compensation Account attributable to such election will be
distributed, or will commence to be distributed, on the March 1 of any calendar
year or calendar years specified by the Participant.

Notwithstanding the above, a Participant who has not made an election under this
Section 3.4 may make such an election, and a Participant who has made an
election under this Section 3.4 may elect to change such election, pursuant to
the provisions of Section 3.10.

3.5 Election of Form of Distribution. At the time a Participant makes an
election to defer Compensation pursuant to Section 3.1, or an election to defer
Bonuses pursuant to Section 3.2, or an election to defer directors' fees
pursuant to Section 3.3, the Participant may elect that all or any portion of
his or her Deferred Compensation attributable to such election will be credited
to his or her Lump Sum Subaccount and distributed pursuant to Section 3.9(a)(i)
in a single lump sum, or will be credited to his or her Installment Subaccount
and distributed pursuant to Section 3.9(a)(ii) in ten annual installments. If a
Participant fails to make an election, the Participant shall be deemed to have
elected that all of his or her Deferred Compensation attributable to such
election will be credited to his or her Lump Sum Subaccount and distributed
pursuant to Section 3.9(a)(i) in a single lump sum.

Notwithstanding the above, a Participant may elect to change his or her
election, or deemed election, under this Section 3.5 pursuant to the provisions
of Section 3.10.

3.6 Accounting for Deferred Compensation.

(a) A Participant's Deferred Compensation shall be credited by the Corporation,
the Bank or an Affiliate (as applicable) to the Deferred Compensation Account
maintained for the Participant. The Deferred Compensation shall be credited to
the Participant's Deferred Compensation Account at the end of the calendar month
with respect to which the deferral is made.

Any distribution made to a Participant or Beneficiary shall be charged to the
Deferred Compensation Account of the Participant at the time of the
distribution. If the distribution is a lump sum distribution, the distribution
shall be charged to the Lump Sum Subaccount of the Participant's Deferred
Compensation Account. If the distribution is made in installments, the
distribution shall be charged to the Installment Subaccount of the Participant's
Deferred Compensation Account.

(b) (i) A Participant's Deferred Compensation shall be credited with earnings
and losses in the same manner as if the Deferred Compensation were actually
invested in one or more of the investment options offered under the 401(k) Plan
and elected by the Participant; provided, however, that: (A) the Fidelity
Managed Income Portfolio shall not be deemed to be an investment option
available under the 401(k) Plan; (B) the Webster Stock Fund shall not be deemed
to be an investment option available under the 401(k) Plan, except that,
effective on and after May 1, 2007, the Webster Stock Fund shall be deemed to be
an investment option available under the 401(k) Plan for the Chairman and Chief
Executive Officer, the President and Chief Operating Officer, and the Chief
Financial Officer of the Bank; and (C) a Fidelity money market fund shall be
deemed to be an investment option available under the 401(k) Plan.

(ii) A Participant may specify the percentage of the Deferred Compensation to be
credited to the Plan on his or her behalf, or the percentage of his or her
Deferred Compensation Account, which will be credited with earnings and losses
based on the investment options selected by the Participant. The Participant may
change his or her investment election at any time by providing notice to the
Committee, and any such change shall be effective as soon as practicable after
it is received by the Committee. Any change in a Participant's investment
election shall be effective on a prospective basis only.

3.7 Vesting of Deferred Compensation. A Participant will always have a
nonforfeitable right to receive the entire amount credited to his or her
Deferred Compensation Account.

3.8 Time of Distribution of Deferred Compensation. A Participant's Deferred
Compensation (adjusted for the earnings and losses allocable thereto) will be
distributed, or will commence to be distributed, at the time set forth below:

(a) If the Participant elected a time of distribution of such Deferred
Compensation pursuant to Section 3.4, then the Deferred Compensation will be
distributed, or will commence to be distributed, on the earliest of the
following:

(i) The time of distribution elected pursuant to Section 3.4.

(ii) The first day of the month coinciding with or next following the date of
the Participant's Separation from Service with the Corporation, the Bank and all
Affiliates due to Disability.

(iii) The first day of the month coinciding with or next following the date that
is sixty (60) days after the Participant's death.

(iv) As soon as practicable following the Committee's approval of a distribution
due to the occurrence of an Unforeseeable Emergency; provided, however, that the
amount of Deferred Compensation that may be distributed pursuant to an
Unforeseeable Emergency may not exceed the amount reasonably necessary to
satisfy such Unforeseeable Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise, or by the
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).

(b) If the Participant did not elect a time of distribution of such Deferred
Compensation pursuant to Section 3.4, then the Deferred Compensation will be
distributed, or will commence to be distributed, on the earliest of the
following:

(i) The first day of the month coinciding with or next following the date that
is six months after the date of the Participant's Separation from Service with
the Corporation, the Bank and all Affiliates.



(ii) The first day of the month coinciding with or next following the date of
the Participant's Separation from Service with the Corporation, the Bank and all
Affiliates due to Disability.

(iii) The first day of the month coinciding with or next following the date that
is sixty (60) days after the Participant's death.

(iv) As soon as practicable following the Committee's approval of a distribution
due to the occurrence of an Unforeseeable Emergency; provided, however, that the
amount of Deferred Compensation that may be distributed pursuant to an
Unforeseeable Emergency may not exceed the amount reasonably necessary to
satisfy such Unforeseeable Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such Unforeseeable Emergency is or may be relieved
through reimbursement or compensation by insurance or otherwise, or by the
liquidation of the Participant's assets (to the extent the liquidation of such
assets would not itself cause severe financial hardship).

3.9 Form of Distribution of Deferred Compensation.

(a) A Participant's Deferred Compensation will be distributed, or will commence
to be distributed, in the form of distribution elected, or deemed elected, by
the Participant pursuant to Section 3.5, depending on whether such Deferred
Compensation is credited to his or her Lump Sum Subaccount or the Installment
Subaccount.

(i) Amounts credited to the Participant's Lump Sum Subaccount shall be
distributed to the Participant in a single lump sum at the time determined
pursuant to Section 3.8.

(ii) Amounts credited to the Participant's Installment Subaccount shall be
distributed in ten substantially equal, annual installments, commencing at the
time determined pursuant to Section 3.8. Each installment shall be equal to the
balance credited to the Installment Subaccount multiplied by a fraction, the
numerator of which is one and the denominator of which is ten minus the number
of annual installments previously paid to the Participant (so that the first
installment will be 1/10th of the account, the second installment will be 1/9th
of the account, and so on).

If a Participant is entitled to receive installment payments due to a Separation
from Service pursuant to Section 3.8(b)(i), the installment payment to which the
Participant would otherwise have been entitled if installment payments had
commenced on the first day of the month coinciding with or next following the
date of his or her Separation from Service will be segregated as of such date,
credited with earnings and losses, and paid on the first day of the month
coinciding with or next following the date that is six months after his or her
Separation from Service. The remainder of the installments shall be paid to the
Participant annually on each subsequent anniversary of the first day of the
month coinciding with or next following the date of his or her Separation from
Service until the ten installments have been paid.

If a Participant begins to receive installment payments but he or she dies
before his or her entire Installment Subaccount has been distributed, the
remaining installment payments shall be made to the Participant's Beneficiary.

If a Participant dies before beginning to receive his or her installment
payments, the first installment will be paid to the Beneficiary on the first day
of the month coinciding with or next following the date that is sixty (60) days
after the Participant's death. Subsequent installments shall be paid to the
Beneficiary annually on each subsequent anniversary of such date until the ten
installments have been paid.

(b) Amounts payable under this Section 3.9 shall be paid in cash, except that,
prior to the commencement of payments, at the election of the Chairman and Chief
Executive Officer, the President and Chief Operating Officer, or the Chief
Financial Officer of the Bank, or his or her Beneficiary if payments have not
commenced at the time of his or her death, the portion (if any) of the Deferred
Compensation Account that is then credited with earnings and losses based on the
value of Webster Financial Corporation common stock shall be distributed in
shares of such common stock.

3.10 Changes in Time and Form of Distribution.

(a) Anything herein to the contrary notwithstanding, a Participant may make an
election pursuant to Section 3.4 regarding the time of distribution of Deferred
Compensation subsequent to the date on which he or she elected to defer such
compensation, or a Participant may make an election pursuant to Section 3.5
regarding the form of distribution of Deferred Compensation subsequent to the
date on which he or she elected to defer such compensation, subject to the
following requirements:

(i) Any election pursuant to Section 3.4 that is made subsequent to the date on
which the Participant made his or her deferral election, and any change in an
election previously made pursuant to Section 3.4: (A) must be made at least
twelve months prior to the date on which the distribution would otherwise have
been made or have commenced; (B) cannot become effective until at least twelve
months after the date on which the election or change in election is made; and
(C) must delay the date of payment (or the date of the first payment) for at
least five years from the date such payment would otherwise have been made.

(ii) Any change in an election previously made (or deemed to be made) pursuant
to Section 3.5: (A) if it is related to a distribution described in Section 3.4,
must be made at least twelve months prior to the date on which the distribution
would otherwise have been made or have commenced; (B) cannot become effective
until at least twelve months after the date on which the change in election
occurs; and (C) if it is related to a distribution described in Section 3.4 or
Section 3.8(b)(i), must delay the date of payment (or the date of the first
payment) for at least five years from the date such payment would otherwise have
been made.

(iii) In no event can a change in an election (or deemed election) made pursuant
to Section 3.4 or Section 3.5 accelerate the time or schedule of any payment of
Deferred Compensation, except to the extent permitted by Code Section 409A and
the regulations issued pursuant thereto.

(b) In Notice 2005-1, Question 19(c), as modified by the preamble to the
proposed regulations under Code Section 409A, Notice 2006-79, and the preamble
to the final regulations under Code Section 409A (the "Election Guidance"), the
Internal Revenue Service stated that, with respect to deferred compensation
subject to Code Section 409A, a nonqualified deferred compensation arrangement
may be amended to allow a participant to make a new payment election with
respect to the time or form of payment of his or her deferred compensation, and
such election will not be treated as a change in the time or form of payment of
the deferred compensation under Code Section 409A(a)(4) or an acceleration of a
payment under Code Section 409A(a)(3), provided that: (i) the amendment is
adopted and effective on or before December 31, 2007; (ii) the employee makes an
election regarding the time or form of payment of his or her deferred
compensation on or before December 31, 2007; (iii) the election applies only to
amounts that would not otherwise be payable in 2007 and does not cause an amount
to be paid in 2007 that would not otherwise be payable in 2007; and (iv) the
election otherwise satisfies the constructive receipt rule and other provisions
of the Code and common law doctrines.

Pursuant to the Election Guidance, on or before December 31, 2007 a Participant
may make an election pursuant to Section 3.4 regarding the time of distribution
of Deferred Compensation, and a Participant may make an election pursuant to
Section 3.5 regarding the form of distribution of Deferred Compensation, without
being subject to the requirements of Section 3.10(a); provided, however, that
the effective date of such an election shall be delayed to the extent required
by the constructive receipt rule or other provisions of the Code or common law
doctrines.

3.11 Cashout of Small Accounts. Notwithstanding the provisions of Section 3.8,
Section 3.9 and Section 3.10, if the sum of a Participant's Deferred
Compensation Account, Supplemental Contributions Account, and accounts under any
nonqualified deferred compensation arrangements of the same type (i.e., any
account balance plans) maintained by the Bank, the Corporation or any Affiliates
does not exceed the limitation on elective deferrals set forth in Section
402(g)(1)(B) of the Code at the time of his or her Separation from Service with
the Bank, the Corporation and all Affiliates, then the Participant's entire
Deferred Compensation Account and Supplemental Contributions Account shall be
paid to the Participant in a single lump sum on the date that is sixty (60) days
after the date on which the Participant Separates from Service.

 

 

ARTICLE IV



Supplemental Contributions

 

4.1 Supplemental Contributions. The amount of Supplemental Contributions
allocated to a Participant is determined as follows:

(a) The amount of a Participant's Supplemental Contributions for a calendar year
will equal the sum of the Participant's Supplemental Matching Contributions,
Supplemental Nonelective Contributions, Supplemental Transition Contributions
and Supplemental Additional Transition Contributions.

(i) If the Participant is entitled to receive matching contributions under the
401(k) Plan, the Participant's Supplemental Matching Contributions will equal
the excess, if any, of: (A) the Participant's adjusted matching contributions,
as determined under Section 4.1(b) for such calendar year; over (B) the maximum
amount of matching contributions which would have been allocated for the benefit
of the Participant under the 401(k) Plan for such calendar year if he or she had
actually made the maximum elective deferrals permitted by the terms of the
401(k) Plan (determined in accordance with the limitations set forth in the
401(k) Plan and in Code Sections 401(k), 401(m), 402(g), 415 and 401(a)(17)).
Supplemental Matching Contributions will be determined as of the last day of
each calendar year.

(ii) If the Participant is entitled to receive nonelective contributions under
the 401(k) Plan, the Participant's Supplemental Nonelective Contributions will
equal the excess, if any, of: (A) the Participant's adjusted nonelective
contributions, as determined under 4.1(c) for such calendar year; over (B) the
actual nonelective contributions received by the Participant during the calendar
year (determined in accordance with the limitations set forth in the 401(k) Plan
and in Code Sections 415 and 401(a)(17)). Supplemental Nonelective Contributions
will be determined as of the last day of each calendar year.

(iii) If the Participant is entitled to receive transition contributions under
the 401(k) Plan, the Participant's Supplemental Transition Contributions will
equal the excess, if any, of: (A) the Participant's adjusted transition
contributions, as determined under Section 4.1(d) for such calendar year; over
(B) the actual transition contributions received by the Participant during the
calendar year (determined in accordance with the limitations set forth in the
401(k) Plan and in Code Sections 415 and 401(a)(17)). Supplemental Transition
Contributions will be determined as of the last day of each calendar year.

(iv) With respect to the Chairman and Chief Executive Officer of the Bank and
the President of the Bank who were in office on January 1, 2004, if the
Participant is entitled to receive transition contributions under the 401(k)
Plan, the Participant's Supplemental Additional Transition Contributions will
equal the amount determined under Section 4.1(e). Supplemental Additional
Transition Contributions will be determined as of each paydate.

With respect to the Chief Financial Officer of the Bank who was in office on
January 1, 2007, for: (A) the 2007 calendar year; and (B) any period on or after
January 1, 2008 in which the Participant is entitled to receive transition
contributions under the 401(k) Plan, the Participant's Supplemental Additional
Transition Contributions will equal the amount determined under Section 4.1(e).
Supplemental Additional Transition Contributions will be determined as of each
paydate.

No other Participants in the Plan shall be eligible to receive Supplemental
Additional Transition Contributions.

(b) For purposes of Section 4.1(a)(i), a Participant's adjusted matching
contributions shall equal the Matching Percentage of the Participant's elective
deferrals under the 401(k) Plan to the extent they do not exceed the Minimum
Percentage of the Participant's compensation, except that:

(i) it shall be assumed that the Participant elected to contribute at least the
Minimum Percentage of his or her compensation as elective deferrals under the
401(k) Plan;

(ii) adjusted matching contributions shall be determined without regard to the
limitations on elective deferrals under Section 401(k) and Section 402(g) of the
Code;

(iii) adjusted matching contributions shall be determined without regard to the
limitations on matching contributions under Section 401(m) of the Code;

(iv) adjusted matching contributions shall be determined without regard to the
limitations on contributions under Section 415 of the Code;

(v) adjusted matching contributions shall be determined without regard to the
limitations on compensation under Section 401(a)(17) of the Code; and

(vi) adjusted matching contributions shall be determined by reference to the
definition of compensation set forth in Section 4.1(f).

The adjustments for determining adjusted matching contributions which are
described in this Section 4.1(b) shall apply to all calendar years in which the
Participant was eligible to participate in the Plan, including any calendar
years prior to the effective date of any amendment to the Plan.

(c) For purposes of Section 4.1(a)(ii), a Participant's adjusted nonelective
contributions shall equal the nonelective contributions that the Participant
would receive under the 401(k) Plan, except that:

(i) adjusted nonelective contributions shall be determined without regard to the
limitations on contributions under Section 415 of the Code;

(ii) adjusted nonelective contributions shall be determined without regard to
the limitations on compensation under Section 401(a)(17) of the Code; and

(iii) adjusted nonelective contributions shall be determined by reference to the
definition of compensation set forth in Section 4.1(f).

(d) For purposes of Section 4.1(a)(iii), a Participant's adjusted transition
contributions shall equal the transition contributions that the Participant
would receive under the 401(k) Plan, except that:

(i) adjusted transition contributions shall be determined without regard to the
limitations on contributions under Section 415 of the Code;

(ii) adjusted transition contributions shall be determined without regard to the
limitations on compensation under Section 401(a)(17) of the Code; and

(iii) adjusted transition contributions shall be determined by reference to the
definition of compensation set forth in Section 4.1(f).

(e) For purposes of Section 4.1(a)(iv), a Participant's Supplemental Additional
Transition Contributions shall be determined as follows:

(i) the Supplemental Additional Transition Contributions for the Chairman and
Chief Executive Officer of the Bank who was in office on January 1, 2004 shall
equal twenty-five and five-tenths percent (25.5%) of his supplemental additional
transition contribution compensation as defined in Section 4.1(f); provided,
however, that such Participant shall not receive any Supplemental Additional
Transition Contributions for any period following the date on which he
terminates employment or the date on which he reaches age 65 (whichever occurs
first);

(ii) the Supplemental Additional Transition Contributions for the President of
the Bank who was in office on January 1, 2004 shall equal forty-five and
four-tenths percent (45.4%) of his supplemental additional transition
contribution compensation as defined in Section 4.1(f); provided, however, that
such Participant shall not receive any Supplemental Additional Transition
Contributions for any period following the date on which he terminates
employment or December 31 of the calendar year in which he reaches age 65
(whichever occurs first); and

(iii) the Supplemental Additional Transition Contributions for the Chief
Financial Officer of the Bank who was in office on January 1, 2007 shall equal
ten percent (10%) of his supplemental additional transition contribution
compensation as defined in Section 4.1(f); provided, however, that such
Participant shall not receive any Supplemental Additional Transition
Contributions for any period following the date on which he terminates
employment or December 31 of the calendar year in which he reaches age 65
(whichever occurs first).

(f) In computing a Participant's adjusted matching contributions under Section
4.1(b), adjusted nonelective contributions under Section 4.1(c), and adjusted
transition contributions under Section 4.1(d), the Participant's compensation is
based on the definition of compensation set forth in the 401(k) Plan that is
applicable to the period on and after September 1, 2004. Pursuant to such
definition, the Participant's compensation: (i) includes all of the
Participant's regular salary, overtime, commissions, bonuses, and pre-tax
contributions made to the 401(k) Plan, to an employee benefit plan under an
arrangement described in Section 125 of the Code or to a qualified
transportation fringe benefit plan described in Section 132(f)(4) of the Code;
but (ii) excludes taxable car benefits, taxable reimbursements (such as moving
expenses), taxable fringe benefits (such as the cost of excess group term life
insurance), and any taxable income realized in connection with the exercise of a
nonqualified stock option, the disqualifying disposition of stock received under
an incentive stock option, or the grant or vesting of restricted property. In
addition, if a Participant elects to defer all or any portion of his or her
compensation, such deferred compensation is included in the Participant's
compensation during the calendar year in which it would have been paid to the
Participant but for the deferral election.

For purposes of determining a Participant's Supplemental Additional Transition
Contributions under Section 4.1(e), his supplemental additional transition
contribution compensation shall equal his base pay and any bonuses earned during
the applicable period (whether or not paid during the applicable period).

4.2 Election of Form of Distribution. Prior to the later of January 1, 2008 or
(for Participants other than the Chairman and Chief Executive Officer, the
President and the Chief Financial Officer of the Bank) the date that is thirty
(30) days after the end of the calendar year in which a Participant first
becomes entitled to receive Supplemental Contributions under this Article III, a
Participant can elect that any amounts credited to his or her Supplemental
Matching Contributions Account, Supplemental Nonelective Contributions Account,
Supplemental Transition Contributions Account, or Supplemental Additional
Contributions Account will be credited to his or her Lump Sum Subaccount and
distributed pursuant to Section 4.6(a)(i) in a single lump sum, or will be
credited to his or her Installment Subaccount and distributed pursuant to
Section 4.6(a)(ii) in ten annual installments. If a Participant fails to make an
election, the Participant shall be deemed to have elected that all amounts
credited to his or her Supplemental Matching Contributions Account, Supplemental
Nonelective Contributions Account, Supplemental Transition Contributions
Account, and Supplemental Additional Contributions Account will be credited to
his or her Lump Sum Subaccount and distributed pursuant to Section 4.6(a)(i) in
a single lump sum.

4.3 Accounting for Supplemental Contributions.

(a) The Corporation, the Bank or a Participating Affiliate (as applicable) shall
credit a Participant's Supplemental Matching Contributions to the Supplemental
Matching Contributions Account maintained for the Participant, shall credit a
Participant's Supplemental Nonelective Contributions to the Supplemental
Nonelective Contributions Account maintained for the Participant, shall credit a
Participant's Supplemental Transition Contributions to the Supplemental
Transition Contributions Account maintained for the Participant, and shall
credit a Participant's Supplemental Additional Transition Contributions to the
Supplemental Additional Transition Contributions Account maintained for the
Participant. In addition, such Supplemental Contributions shall be credited to
either the Lump Sum Subaccount or the Installment Subaccount of the
Participant's Supplemental Matching Contributions Account, Supplemental
Nonelective Contributions Account, Supplemental Transition Contributions
Account, or Supplemental Additional Transition Contributions Account, as
appropriate.

Supplemental Matching Contributions shall be credited to the Participant's
Supplemental Matching Contributions Account, Supplemental Nonelective
Contributions shall be credited to the Participant's Supplemental Nonelective
Contributions Account, and Supplemental Transition Contributions shall be
credited to the Participant's Supplemental Transition Contributions Account, as
of the end of the calendar year with respect to which such contributions are
made. Supplemental Additional Transition Contributions shall be credited to the
Participant's Supplemental Additional Transition Contributions Account as of the
paydate with respect to which such contributions are made.

Any distribution made to a Participant or Beneficiary shall be charged to the
Supplemental Matching Contributions Account, Supplemental Nonelective
Contributions Account, Supplemental Transition Contributions Account, or
Supplemental Additional Contributions Account of the Participant, as
appropriate, at the time of the distribution. If the distribution is a lump sum
distribution, the distribution shall be charged to the Lump Sum Subaccount of
the Participant's appropriate account. If the distribution is made in
installments, the distribution shall be charged to the Installment Subaccount of
the Participant's appropriate account.

(b) (i) A Participant's Supplemental Contributions shall be credited with
earnings and losses in the same manner as if the Supplemental Contributions were
actually invested in one or more of the investment options offered under the
401(k) Plan and elected by the Participant; provided, however, that: (A) the
Fidelity Managed Income Portfolio shall not be deemed to be an investment option
available under the 401(k) Plan; (B) the Webster Stock Fund shall not be deemed
to be an investment option available under the 401(k) Plan, except that,
effective on and after May 1, 2007, the Webster Stock Fund shall be deemed to be
an investment option available under the 401(k) Plan for the Chairman and Chief
Executive Officer, the President and Chief Operating Officer, and the Chief
Financial Officer of the Bank; and (C) a Fidelity money market fund shall be
deemed to be an investment option available under the 401(k) Plan.

(ii) A Participant may specify the percentage of the Supplemental Contributions
to be credited to the Plan on his or her behalf, or the percentage of his or her
Supplemental Contributions Account, which will be credited with earnings and
losses based on the investment options selected by the Participant. The
Participant may change his or her investment election at any time by providing
notice to the Committee, and any such change shall be effective as soon as
practicable after it is received by the Committee. Any change in a Participant's
investment election shall be effective on a prospective basis only.

(iii) Separate investment elections shall not be permitted with respect to a
Participant's Supplemental Matching Contributions, Supplemental Nonelective
Contributions, Supplemental Transition Contributions and Supplemental Additional
Transition Contributions. Therefore, any investment election, or change in an
investment election, that a Participant makes pursuant to Section 4.3(b)(ii)
shall apply to all of the Participant's Supplemental Matching Contributions,
Supplemental Nonelective Contributions, Supplemental Transition Contributions
and Supplemental Additional Transition Contributions to be credited to the Plan
thereafter on his or her behalf, or to the Participant's entire Supplemental
Contributions Account.

4.4 Vesting of Supplemental Contributions.

(a) Subject to Section 4.4(b), a Participant will become vested and will have a
nonforfeitable right to receive the amounts credited to his or her Supplemental
Contributions Account as follows:

(i) With respect to a Participant's Supplemental Matching Contributions Account,
in the same manner and to the same extent as the amounts credited to the
Participant's matching contributions account under the 401(k) Plan;

(ii) With respect to a Participant's Supplemental Nonelective Contributions
Account, in the same manner and to the same extent as the amounts credited to
the Participant's nonelective contributions account under the 401(k) Plan; and

(iii) With respect to a Participant's Supplemental Transition Contributions
Account and Supplemental Additional Transition Contributions Account, in the
same manner and to the same extent as the amounts credited to the Participant's
transition contributions account under the 401(k) Plan.

(b) Notwithstanding the above, however, if the Committee determines, after a
hearing, that a Participant who is eligible to receive or is receiving
Supplemental Contributions under the Plan has engaged in any activities which,
in the opinion of the Committee, are detrimental to the interests of, or are in
competition with, the Bank, the Corporation or any Affiliate, then all amounts
credited to his or her Supplemental Contributions Account that are payable under
the Plan shall thereupon be terminated and forfeited.

4.5 Time of Distribution of Supplemental Contributions. A Participant's
Supplemental Contributions (adjusted for the earnings and losses allocable
thereto) will be distributed, or will commence to be distributed, on the first
day of the month coinciding with or next following the earlier of:

(a) the date that is six months after the date of the Participant's Separation
from Service with the Bank, the Corporation and all Affiliates; or

(b) the date that is sixty (60) days after the Participant's death.

4.6 Form of Distribution of Supplemental Contributions.

(a) A Participant's Supplemental Contributions will be distributed, or will
commence to be distributed, in the form of distribution elected, or deemed
elected, by the Participant pursuant to Section 4.2, depending on whether such
Supplemental Contributions are credited to his or her Lump Sum Subaccount or
Installment Subaccount:

(i) Amounts credited to the Participant's Lump Sum Subaccount shall be
distributed to the Participant in a single lump sum at the time determined
pursuant to Section 4.5.

(ii) Amounts credited to the Participant's Installment Subaccount shall be
distributed in ten substantially equal, annual installments, commencing at the
time determined pursuant to Section 4.5. Each installment shall be equal to the
balance credited to the Installment Subaccount multiplied by a fraction, the
numerator of which is one and the denominator of which is ten minus the number
of annual installments previously paid to the Participant (so that the first
installment will be 1/10th of the account, the second installment will be 1/9th
of the account, and so on).

If a Participant is entitled to receive installment payments due to a Separation
from Service pursuant to Section 4.5(a), the installment payment to which the
Participant would otherwise have been entitled if installment payments had
commenced on the first day of the month coinciding with or next following the
date of his or her Separation from Service will be segregated as of such date,
credited with earnings and losses, and paid on the first day of the month
coinciding with or next following the date that is six months after his or her
Separation from Service. The remainder of the installments shall be paid to the
Participant annually on each subsequent anniversary of the first day of the
month coinciding with or next following the date of his or her Separation from
Service until the ten installments have been paid.

If a Participant begins to receive installment payments but he or she dies
before his or her entire Installment Subaccount has been distributed, the
remaining installment payments shall be made to the Participant's Beneficiary.

If a Participant dies before beginning to receive his or her installment
payments, the first installment will be paid to the Beneficiary on the first day
of the month coinciding with or next following the date that is sixty (60) days
after the Participant's death. Subsequent installments shall be paid to the
Beneficiary annually on each subsequent anniversary of such date until the ten
installments have been paid.

(b) Amounts payable under this Section 4.6 shall be paid in cash, except that,
prior to the commencement of payments, at the election of the Chairman and Chief
Executive Officer, the President and Chief Operating Officer, or the Chief
Financial Officer of the Bank, or his or her Beneficiary if payments have not
commenced at the time of his or her death, the portion (if any) of the
Supplemental Contributions Account that is then credited with earnings and
losses based on the value of Webster Financial Corporation common stock shall be
distributed in shares of such common stock.

4.7 Change in Form of Distribution.

(a) Anything herein to the contrary notwithstanding, a Participant may make an
election pursuant to Section 4.2 regarding the form of distribution of
Supplemental Contributions subsequent to the date specified in Section 4.2,
provided that: (i) any change in such an election cannot become effective until
at least twelve months after the date on which the change in election occurs;
and (ii) if it is related to a distribution described in Section 4.5(a), the
change must delay the date of distribution (or the date of the first
distribution) for at least five years from the date such distribution would
otherwise have been made. In no event can a change in an election (or deemed
election) made pursuant to Section 4.2 accelerate the time or schedule of any
distribution of Supplemental Contributions, except to the extent permitted by
Code Section 409A and the regulations issued pursuant thereto.

(b) In Notice 2005-1, Question 19(c), as modified by the preamble to the
proposed regulations under Code Section 409A, Notice 2006-79, and the preamble
to the final regulations under Code Section 409A (the "Election Guidance"), the
Internal Revenue Service stated that, with respect to deferred compensation
subject to Code Section 409A, a nonqualified deferred compensation arrangement
may be amended to allow a participant to make a new payment election with
respect to the form of payment of his or her deferred compensation, and such
election will not be treated as a change in the form of payment of the deferred
compensation under Code Section 409A(a)(4) or an acceleration of a payment under
Code Section 409A(a)(3), provided that: (i) the amendment is adopted and
effective on or before December 31, 2007; (ii) the employee makes an election
regarding the form of payment of his or her deferred compensation on or before
December 31, 2007; (iii) the election applies only to amounts that would not
otherwise be payable in 2007 and does not cause an amount to be paid in 2007
that would not otherwise be payable in 2007; and (iv) the election otherwise
satisfies the constructive receipt rule and other provisions of the Code and
common law doctrines.

Pursuant to the Election Guidance, on or before December 31, 2007 a Participant
may make an election pursuant to Section 4.2 regarding the form of distribution
of his or her Supplemental Contributions, without being subject to the
requirements of Section 4.7(a); provided, however, that the effective date of
such an election shall be delayed to the extent required by the constructive
receipt rule or other provisions of the Code or common law doctrines.

4.8 Cashout of Small Accounts. Notwithstanding the provisions of Section 4.6 and
Section 4.7, if the sum of a Participant's Deferred Compensation Account,
Supplemental Contributions Account, and accounts under any nonqualified deferred
compensation arrangements of the same type (i.e., any account balance plans)
maintained by the Bank, the Corporation or any Affiliates does not exceed the
limitation on elective deferrals set forth in Section 402(g)(1)(B) of the Code
at the time of his or her Separation from Service with the Bank, the Corporation
and all Affiliates, then the Participant's entire Deferred Compensation Account
and Supplemental Contributions Account shall be paid to the Participant in a
single lump sum on the date that is sixty (60) days after the date on which the
Participant Separates from Service.



ARTICLE V



Benefit Claims Procedure



5.1 Claims for Benefits.

(a) Any claim for benefits under the Plan shall be made in writing to the
Committee. The Committee shall promptly process each claim for benefits received
by it and shall notify the claimant in writing of the action taken regarding the
claim for benefits within a reasonable period of time following its receipt, but
not later than ninety (90) days (forty-five (45) days in the case of a claim for
disability benefits). This period may be extended by the Committee for up to
ninety (90) days (for up to two thirty (30) day periods in the case of a claim
for disability benefits), provided that the notice of the extension of time is
furnished to the claimant prior to the beginning of the extension period. In the
event of a denial of benefits, the Committee shall furnish the claimant with a
written notification which shall include: (i) the reasons for the denial; (ii)
specific references to the Plan provisions on which the denial is based; (iii) a
description of any additional material or information necessary for the claimant
to perfect the claim for benefits, including an explanation of why such material
or information is necessary; and (iv) an explanation of the review procedure set
forth in Section 5.2.



(b) In the event of a denial of a disability benefit claim, in addition to the
notification requirements of Section 5.1(a), the Committee shall furnish the
claimant a copy of the criterion relied upon (or a statement that the criterion
will be provided free of charge upon request), and an explanation of the
scientific or clinical judgment on which the denial was based (or a statement
that the explanation will be provided free of charge upon request).

Notwithstanding anything herein to the contrary, any disability related claim
shall be handled in a manner consistent with applicable Department of Labor
regulations. For purposes of this Section 5.1, a benefit is a "disability
benefit" if the claimant is required to provide proof of his or her eligibility
for a disability benefit as a condition for obtaining the benefit. A benefit is
not a disability benefit if a finding of benefit eligibility is determined under
another program by an independent party, such as the Social Security
Administration.

5.2 Appeal Procedure.

(a) A claimant who has received a written denial of a claim for benefits may
appeal by filing with the Committee a written request for review. Such request
must be made within sixty (60) days (one hundred eighty (180) days in the case
of a claim for disability benefits) following the receipt of the written denial.
In connection with any request for review, the claimant may at any time review
all documents, records, and other information relevant to the claim free of
charge, and request a review that takes into account all comments, documents,
records and other information submitted (without regard to whether such
information was submitted or considered in the initial benefit determination).

(b) In connection with any request for review of a disability benefit claim, in
addition to the other requirements of this Section 5.2, the Committee shall
provide for a review that: (i) does not afford deference to the initial adverse
benefit determination; (ii) is conducted by an appropriate named fiduciary of
the Plan who is neither the individual who made the adverse benefit
determination that is the subject of the appeal nor the subordinate of such
individual; (iii) in the case of an adverse benefit determination based on a
medical judgment, provides that the appropriate named fiduciary shall consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment; (iv) provides for the
identification of medical or vocational experts whose advice was obtained on
behalf of the Plan, without regard to whether the advice was relied upon in
making the benefit determination; and (v) provides that the health care
professional engaged is an individual who is neither the individual who made the
adverse benefit determination nor the subordinate of such individual.



(c) The Committee shall notify the claimant of its determination on review
within sixty (60) days (forty-five (45) days in the case of a claim for
disability benefits) following receipt of the request for review. This period
may be extended by the Committee for up to sixty (60) days (forty-five (45) days
in the case of a claim for disability benefits), provided that the Committee
determines that special circumstances (such as the need to hold a hearing)
require an extension of time for processing the claim. Written notice of the
extension shall be furnished to the claimant prior to the beginning of the
extension period. The extension notice must indicate the special circumstances
requiring the extension and the date as of which the Committee expects to render
a decision.



ARTICLE VI



Funding

 

6.1 Funding. It is the intention of the Bank, the Corporation, the Participating
Affiliates, the Participants and their survivors and Beneficiaries, and each
other party to the Plan that the arrangements hereunder be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended. The rights of Participants and their survivors and
Beneficiaries shall be solely those of a general unsecured creditor of the Bank,
the Corporation or a Participating Affiliate (as applicable). The Plan
constitutes a mere promise by the Bank, the Corporation or a Participating
Affiliate (as applicable) to make benefit payments in the future.

The obligation of the Bank, the Corporation or a Participating Affiliate (as
applicable) to pay benefits under the Plan shall be interpreted as a contractual
obligation to pay only those amounts described in the Plan in the manner and
under the conditions prescribed by the Plan. Any assets set aside to fund
deferred compensation shall be subject to the claims of general creditors, and
no person other than the Bank, the Corporation or a Participating Affiliate (as
applicable) shall, by virtue of the provisions of the Plan, have any interest in
such funds.

Prior to the occurrence of a Change in Control, neither the Bank, the
Corporation nor any Participating Affiliate shall have any obligation to fund
the benefits payable under the Plan. If the Bank, the Corporation or a
Participating Affiliate determines, prior to a Change in Control, that deferred
compensation under the Plan should be funded, it may utilize, singly or in
combination, any method of funding it may deem appropriate, including, but not
limited to, terminal funding, annuity contracts, life insurance contracts, or a
group or individual trust (including a trust the terms of which conform with the
language of the model trust agreement set forth in Revenue Procedure 92-64
issued by the Internal Revenue Service (or any successor thereto) relating to
trusts established in connection with unfunded deferred compensation
arrangements (a "Rabbi Trust")).

Upon the occurrence of a Change in Control, the Bank, the Corporation and each
Participating Affiliate shall (unless their liabilities under the Plan have been
fully discharged) adopt and fully fund a Rabbi Trust (or, if Rabbi Trusts are no
longer available for use in connection with unfunded deferred compensation
arrangements, any other instrument which is designed to provide a similar level
of security and to have the same tax results as a Rabbi Trust). All of the
assets of the Rabbi Trust shall be located, and shall remain located, within the
United States, whether or not such assets are available to satisfy the claims of
general creditors. In addition, the Rabbi Trust shall not contain any provision
which states that the assets of the Rabbi Trust will be restricted to the
provision of benefits under the Plan in the event of a change in the financial
health of the Bank, the Corporation, or an Affiliate (or any successor thereof),
whether or not such assets are available to satisfy the claims of general
creditors.

 

ARTICLE VII



Amendment and Termination

 

7.1 Right to Amend. At any time, and from time to time, the Board of the Bank,
by resolutions adopted by it, may amend the Plan or change the designation of
Participants under the Plan.

7.2 Right to Terminate. The Plan can be terminated by action of the Board of the
Bank only if: (a) the termination of the Plan does not occur proximate to a
downturn in the financial health of the Bank, the Corporation or an Affiliate;
(b) all nonqualified deferred compensation arrangements of the same type (i.e.,
all account balance plans) maintained by the Bank, the Corporation and all
Affiliates are terminated with respect to all employees; (c) no payments are
made within twelve months after the termination of the Plan (other than payments
that would have been payable under the terms of the Plan if the termination had
not occurred); (d) all payments are made within twenty-four (24) months after
the termination of the Plan; and (e) neither the Bank, the Corporation nor any
Affiliate adopts a nonqualified deferred compensation arrangement of the same
type (i.e., an account balance plan) for a period of three years with respect to
any employee following the date of the termination of the Plan. If the Plan is
terminated, each Participant's Deferred Compensation Account and Supplemental
Contributions Account will be paid to the Participant in a lump sum on the first
day of the month coinciding with or next following the first anniversary of the
termination of the Plan.

If the Board of the Bank takes irrevocable action to terminate the Plan and all
nonqualified deferred compensation arrangements of the same type (i.e., all
account balance plans) sponsored by the Bank, the Corporation and all Affiliates
within thirty (30) days preceding or within twelve months following a Section
409A Change in Control, then each Participant's Deferred Compensation Account
and Supplemental Contributions Account will be distributed in a lump sum within
twelve (12) months following the date of such irrevocable action.

If the Board of the Bank terminates the Plan within twelve months following a
corporate dissolution that is taxable under Code Section 331 or within twelve
months following the bankruptcy court's approval of the termination of the Plan,
then each Participant's Deferred Compensation Account and Supplemental
Contributions Account will be distributed in the calendar year in which the Plan
is terminated, the first calendar year in which the Deferred Compensation
Account and Supplemental Matching Contributions Account are no longer subject to
a substantial risk of forfeiture, or the first year in which the distribution is
administratively practicable (whichever is latest).

7.3 Limitations. Notwithstanding the preceding provisions of this Article VII:
(a) no modification, amendment, discontinuance or termination of the Plan may
permit any distribution of a Participant's Deferred Compensation Account or
Supplemental Contributions Account other than in accordance with the provisions
of Section 409A of the Code; (b) no modification, amendment, discontinuance or
termination of the Plan shall adversely affect the rights of any former Employee
(or the survivor of any former Employee) then receiving benefits; and (c) the
vested benefits which any Participant had accrued immediately prior to the
effective date of any modification, amendment, discontinuance or termination of
the Plan shall not be reduced. Notice of every such modification, amendment,
discontinuance or termination shall be given in writing to each Participant.



ARTICLE VIII



Miscellaneous

 

8.1 Plan Administration. In its discretion, the Board of the Bank may appoint a
Committee consisting of at least one (1) but not more than five (5) persons. If
appointed, the Committee shall be deemed to be the plan administrator of the
Plan. If the Board has not appointed a Committee to administer the Plan, the
Board will act as the Committee.

The Committee shall interpret and construe the provisions of the Plan, shall
decide any disputes which may arise relative to the rights of Participants (and
their survivors and Beneficiaries) under the terms of the Plan, and shall, in
general, direct the administration of the Plan embodied herein. The Committee
may adopt such rules as it deems necessary for the proper administration of the
Plan. The decision of the Committee in all matters involving the interpretation
and application of the Plan shall be final, binding and conclusive (unless the
Committee has acted in an arbitrary or capricious manner).

8.2 Nonassignability. Except to the extent required by law, the right of any
Participant or his or her survivors or Beneficiaries to any benefit or payment
under the Plan: (a) shall not be subject to voluntary or involuntary
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or his or her
survivors or Beneficiaries; (b) shall not be considered an asset of the
Participant or his or her survivors or Beneficiaries in the event of any
divorce, insolvency or bankruptcy; and (c) shall not be subject to attachment,
execution, garnishment, sequestration or other legal or equitable process. In
the event that a Participant or any survivors or Beneficiaries who are receiving
or are entitled to receive benefits under the Plan attempt to assign, transfer
or dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer, disposition or process shall, unless
required by law, be null and void.

8.3 Code Section 409A. Any provision of the Plan that is susceptible to more
than one interpretation shall be interpreted in a manner that is consistent with
the Plan satisfying the requirements of Code Section 409A.

8.4 Governing Law. Except to the extent preempted by applicable federal laws,
the provisions of the Plan shall be interpreted, construed and administered in
accordance with the laws of the State of Connecticut, other than its choice of
law principles.

8.5 No Employment Contract. The adoption and maintenance of the Plan shall not
be deemed to constitute a contract between the Bank, the Corporation or an
Affiliate and its employees or to be consideration for, or an inducement or
condition of, the employment of any person. Nothing herein contained shall be
deemed: (a) to give to any Employee the right to be retained in the employ of
the Bank, the Corporation or an Affiliate; (b) to affect the right of the Bank,
the Corporation or an Affiliate to discipline or discharge any Employee at any
time; (c) to give the Bank, the Corporation or an Affiliate the right to require
any Employee to remain in its employ; or (d) to affect any Employee's right to
terminate his or her employment at any time.

8.6 Withholding. The Corporation, the Bank or an Affiliate shall have the right
to deduct from any distribution any taxes required by law to be withheld from a
Participant with respect to such award.

8.7 Rights of Survivors and Beneficiaries. Whenever the rights of a Participant
are stated or limited in the Plan, his or her survivors and Beneficiaries shall
be bound thereby.

8.8 Account Statements. Periodically (as determined by the Committee), each
Participant shall receive a statement indicating the amounts credited to and
distributed from the Participant's Deferred Compensation Account and
Supplemental Contributions Account during such period.

8.9 Masculine, Feminine, Singular and Plural. The masculine shall be read in the
feminine, the singular in the plural, and vice versa, whenever the context shall
so require.

8.10 Titles. The titles to Articles and Sections in this Plan are placed herein
for convenience of reference only, and the Plan is not to be construed by
reference thereto.

8.11 Other Plans. Nothing in this Plan shall be construed to affect the rights
of a Participant, his or her survivors or Beneficiaries, or his or her estate to
receive any retirement or death benefit under any tax qualified pension plan,
another nonqualified deferred compensation arrangement, insurance agreement,
tax-deferred annuity, or other retirement plan of the Corporation, the Bank or
an Affiliate.

Dated this day of , 20 .

 

Witness: WEBSTER BANK, NATIONAL ASSOCIATION

 



By



Its

 

ANNEX I

Special Provisions for Certain Former Participants

in the Derby Savings Bank Plan

Effective as of January 31, 1997 (the "Acquisition Date"), Derby Savings Bank
("Derby") was merged with and into the Bank. Effective as of the Acquisition
Date, all of the obligations of Derby under the Derby Savings Bank Deferred
Compensation Plan for Directors (the "Derby Plan") were transferred to, and
assumed by, the Bank.

(1) No person who was a participant in the Derby Plan on the Acquisition Date
shall become a Participant in the Plan unless the Board specifically designates
such person as being eligible to participate in the Plan pursuant to Article II.
In the event the Board designated any such person as being eligible to
participate in the Plan during any portion of 1997, such person's deferral
election under the Derby Plan for the 1997 plan year remained in effect as such
person's deferral election under the Plan for the 1997 plan year.

(2) If a former participant in the Derby Plan became a Participant in the Plan
on or about the Acquisition Date, such person was not deemed to have incurred a
separation from service as a director under the Derby Plan and was not entitled
to receive (or commence to receive) a distribution of the benefits which he or
she accrued thereunder until he or she subsequently incurs a Separation from
Service under the Plan. However, if a former participant in the Derby Plan did
not become a Participant in the Plan on or about the Acquisition Date, such
person was deemed to have incurred a termination of service as a director under
the Derby Plan and was entitled to receive (or commence to receive) a
distribution of the benefits which he or she accrued thereunder.

(3) Each person who had an "Individual Deferred Compensation Account" under the
Derby Plan immediately prior to the Acquisition Date had established on his or
her behalf a Deferred Compensation Account under the Plan. Those deferrals (and
the earnings credited thereto) which such person elected to be paid in
installments under the Derby Plan were credited to an Installment Subaccount
established for the benefit of such person under the Plan. All other deferrals
(and the earnings credited thereto) which such person elected under the Derby
Plan were credited to a Lump Sum Subaccount established for the benefit of such
person under the Plan.

(4) All amounts which had accrued under the Derby Plan and which are credited to
a person's Installment Subaccount or Lump Sum Subaccount under the terms of this
Annex I shall be distributed at the time, and in the form, set forth in Article
III of the Plan.

(5) Except as otherwise provided in this Annex I, all of the provisions of the
Plan shall apply to each person who was a participant in the Derby Plan
immediately prior to the Acquisition Date.

ANNEX II

Special Provisions for Certain Former Participants

in the Eagle Financial Corporation Plan

Effective as of April 15, 1998 (the "Eagle Acquisition Date"), Eagle Financial
Corporation ("Eagle") was merged with and into Webster Financial Corporation.
Effective as of the Eagle Acquisition Date, all of the obligations of Eagle
under the Eagle Financial Corporation Deferred Compensation Plan for
Non-Employee Directors (the "Eagle Deferred Compensation Plan") and the Eagle
Financial Corporation Benefit Equalization Plan (the "Eagle SERP") were
transferred to, and assumed by, Webster Financial Corporation. Webster Financial
Corporation has, in turn, transferred all of such obligations to Webster Bank,
National Association, a wholly-owned subsidiary of Webster Financial
Corporation. Therefore, effective as of the Eagle Acquisition Date, all of the
obligations of Eagle under the Eagle Deferred Compensation Plan and the Eagle
SERP have been transferred to, and assumed by, Webster Bank, National
Association.

Effective as of April 15, 1998, the Eagle Deferred Compensation Plan was merged
with and into the Plan, and the Eagle SERP was merged with and into the Webster
Bank Supplemental Retirement Plan for Employees of Webster Bank (the "Webster
SERP").

Effective as of the first day with respect to which the processing of the
payroll for the former employees of Eagle was performed in conjunction with the
processing of the payroll for the employees of Webster Bank (the "Eagle Payroll
Merger Date"), the former employees of Eagle became eligible to participate in
the Webster Bank Retirement Savings Plan (formerly known as the Webster Bank
Employee Investment Plan) (the "Webster 401(k) Plan"). In addition, effective as
of July 1, 1998, certain of the assets and liabilities of the Financial
Institutions Thrift Plan as Adopted by Eagle Financial Corporation (the "Eagle
401(k) Plan") were transferred to and assumed by the Webster 401(k) Plan.

Prior to July 1, 2006, the Webster SERP provided the Supplemental Matching
Contributions described in Article IV. Effective as of July 1, 2006, all
liabilities relating to the Supplemental Matching Contributions were transferred
to, and assumed by, the Plan.

(1) No person who was a participant in the Eagle Deferred Compensation Plan on
the Eagle Acquisition Date became a Participant in the Plan unless the Board
specifically designated such person as being eligible to participate in the
Plan. In the event the Board designated any such person as being eligible to
participate in the Plan during any portion of 1998, such person's deferral
election under the Eagle Deferred Compensation Plan for the 1998 plan year
remained in effect as such person's deferral election under the Plan for the
1998 plan year.

If a former participant in the Eagle Deferred Compensation Plan became a
Participant in the Plan on or about the Eagle Acquisition Date, such person was
not deemed to have incurred a separation from service under the Eagle Deferred
Compensation Plan and was not entitled to receive (or commence to receive) a
distribution of the benefits which he or she accrued thereunder until the date
set forth in this Annex II. However, if a former participant in the Eagle
Deferred Compensation Plan did not become a Participant in the Plan on or about
the Eagle Acquisition Date, such person was deemed to have incurred a separation
from service under the Eagle Deferred Compensation Plan and was entitled to
receive (or commence to receive) a distribution of the benefits which he or she
accrued thereunder in accordance with the terms of the Plan and this Annex II.

Each person who had a "Deferred Compensation Account" under the Eagle Deferred
Compensation Plan immediately prior to the Eagle Acquisition Date had
established on his or her behalf a Deferred Compensation Account under the Plan.
Those deferrals (and the earnings credited thereto) which such person elected to
be paid in installments under the Eagle Deferred Compensation Plan were credited
to an Installment Subaccount established for the benefit of such person under
the Plan. All other deferrals (and the earnings credited thereto) which such
person elected under the Eagle Deferred Compensation Plan were credited to a
Lump Sum Subaccount established for the benefit of such person under the Plan.

All amounts which had accrued under the Eagle Deferred Compensation Plan and
which were credited to a person's Installment Subaccount or Lump Sum Subaccount
under the terms of this Annex II were distributed (or commenced to be
distributed) on the earlier of the date set forth in Article III of the Plan or
within a reasonable period of time following the last day of the 1998 calendar
year. Such distribution was made in the form set forth in Article III of the
Plan; provided, however, that if the person elected to receive installments,
such installments were paid monthly, quarterly or annually over a period not
exceeding ten (10) years, as elected by such person in his or her deferral
elections under the Eagle Deferred Compensation Plan.

(2) No person who was a participant in the Eagle SERP on the Eagle Acquisition
Date became a Participant in the Webster SERP unless the Board specifically
designated such person as being eligible to participate in the Webster SERP and
such person otherwise satisfied the eligibility requirements of the Webster
SERP. If he or she did become eligible to participate in the Webster SERP,
Supplemental Matching Contributions were credited to him or her under the
Webster SERP only with respect to elective deferrals made to the 401(k) Plan on
or after the Eagle Payroll Merger Date. No Supplemental Matching Contributions
were credited with respect to elective deferrals made to the Eagle 401(k) Plan
prior to the Eagle Payroll Merger Date.

(3) Except as otherwise provided in this Annex II, all of the provisions of the
Plan shall apply to each person who was a participant in the Eagle Deferred
Compensation Plan immediately prior to the Eagle Acquisition Date.

ANNEX III

Special Provisions Relating to Certain Deferred Compensation

and Supplemental Matching Contributions

 

Prior to July 1, 2006, the Plan permitted Participants only to elect to have
Deferred Compensation credited to their Deferred Compensation Accounts. Prior to
July 1, 2006, the Supplemental Retirement Plan for Employees of Webster Bank
(the "Webster SERP") provided for the crediting of Supplemental Matching
Contributions to the Supplemental Matching Contributions Accounts of a select
group of management or highly compensated employees.

Effective as of July 1, 2006, all liabilities relating to Supplemental Matching
Contributions were transferred to, and assumed by, the Plan. Therefore,
effective as of July 1, 2006, the Plan permits Participants to elect to have
Deferred Compensation credited to their Deferred Compensation Accounts and
provides for the crediting of Supplemental Matching Contributions.

The following special provisions apply to certain Deferred Compensation and
Supplemental Matching Contributions:

(1) Deferred Compensation

(a) With respect to any Deferred Compensation credited to a Participant's
Deferred Compensation Account prior to January 1, 2004, interest (compounded
monthly) shall be added to the balance credited to the Deferred Compensation
Account from time to time: (i) as of the last day of each calendar year during
the period beginning when the Deferred Compensation was first so credited, and
ending on the last day of the calendar year preceding the date described in
(ii); and (ii) as of the date of distribution of a final installment payment or
a lump sum payment of the amounts credited to the Participant's Deferred
Compensation Account. The rate of interest is the interest rate on ten year
United States Treasury obligations, as reported from time to time in The Wall
Street Journal, plus 100 basis points, adjusted monthly.

Notwithstanding the preceding paragraph of this Section 1(a) of Annex III, a
Participant who had not commenced to receive his or her Deferred Compensation
prior to January 1, 2004 was permitted to elect to have any Deferred
Compensation credited to his or her Deferred Compensation Account prior to
January 1, 2004 credited with earnings and losses pursuant to the provisions of
Section 3.6(b) rather than being credited with interest pursuant to the
preceding paragraph of this Section 1(a) of Annex III. Any such election had to
be made within the thirty day period preceding January 1, 2004, and is
irrevocable.

(b) Notwithstanding the provisions of Section 3.4 of the Plan, for elections
made prior to July 1, 2006, a Participant could not elect to have his or her
Deferred Compensation distributed, or commence to be distributed, in a calendar
year or calendar years specified by the Participant that was earlier than the
calendar year which contained the fifth anniversary of the date on which the
deferral of such Deferred Compensation occurred.

(2) Supplemental Matching Contributions

With respect to any Supplemental Matching Contributions credited to a
Participant's Supplemental Matching Contributions Account prior to July 1, 2006,
interest (compounded monthly) shall be added to the balance credited to the
Supplemental Matching Contributions Account from time to time: (i) as of the
last day of each calendar year during the period beginning when the Supplemental
Matching Contributions were first so credited, and ending on the last day of the
calendar year preceding the date described in (ii); and (ii) as of the date of
distribution of a final installment payment or a lump sum distribution of the
amounts credited to the Participant's Supplemental Matching Contributions
Account. The rate of interest is the interest rate on one year United States
Treasury obligations, as reported from time to time in The Wall Street Journal,
plus fifty (50) basis points, adjusted monthly.

Notwithstanding the preceding paragraph of this Section 2 of Annex III, a
Participant who had not commenced to receive his or her Supplemental Matching
Contributions prior to June 7, 2006 was permitted to elect to have any
Supplemental Matching Contributions credited to his or her Supplemental Matching
Contributions Account prior to July 1, 2006 credited with earnings and losses
pursuant to the provisions of Section 4.3(b) rather than being credited with
interest pursuant to the preceding paragraph of this Section 2 of Annex III. Any
such election had to be made by June 7, 2006, and is irrevocable.

 

ANNEX IV

Special Provisions Relating to the Grandfathering

of Certain Benefits Under Code Section 409A

 

(1) Grandfathered Deferred Compensation

It is the intention of the Bank, the Corporation and each Participating
Affiliate that the Deferred Compensation that was earned and vested prior to
January 1, 2005 (the "Grandfathered Deferred Compensation") be treated as
grandfathered deferred compensation that is not subject to the provisions of
Code Section 409A. Therefore, the provisions of the Plan, as amended and
restated effective as of January 1, 2005, do not apply to the Grandfathered
Deferred Compensation, and the Grandfathered Deferred Compensation shall be
subject to the terms of the Plan as in effect prior to January 1, 2005.

The following provisions of this Annex IV are intended merely to describe some
of the terms of the Plan (as in effect prior to January 1, 2005) that apply to
the Grandfathered Deferred Compensation. The following provisions are not
intended to amend, modify or alter in any way the terms of the Plan that were in
effect prior to January 1, 2005.

(a) A Participant could not elect to have his or her Grandfathered Deferred
Compensation distributed, or commence to be distributed, in a calendar year or
calendar years specified by the Participant that were earlier than the calendar
year which contained the fifth anniversary of the date on which the deferral of
such Deferred Compensation occurred.

(b) A Participant can receive a distribution of his or her Grandfathered
Deferred Compensation upon his or her separation from service, and does not have
to delay receipt of the Grandfathered Deferred Compensation until six months
after his or her separation from service.

(c) If a Participant becomes disabled (as defined by the terms of the Plan in
effect prior to January 1, 2005), the Participant will receive his or her
Grandfathered Deferred Compensation in a lump sum distribution.

(d) If a Participant terminates employment or service in connection with or
within one year after a change in control (as defined by the terms of the Plan
in effect prior to January 1, 2005), the Participant will receive his or her
Grandfathered Deferred Compensation in a lump sum distribution.



(e) A Participant cannot receive a distribution of his or her Grandfathered
Deferred Compensation due to an Unforeseeable Emergency.

(f) A Participant who has not yet become eligible to receive a distribution of
his or her Grandfathered Deferred Compensation can make an election, or can
change his or her election, regarding the calendar year or calendar years in
which a distribution of such Grandfathered Deferred Compensation will occur or
will commence to occur. However, in no event can the new distribution calendar
year or calendar years be earlier than the calendar year following the calendar
year which contains the fifth anniversary of the date on which the deferral of
such Grandfathered Deferred Compensation occurred. A Participant can make such
an election or such a change in his or her election by submitting a new election
to the Committee. Such new election is subject to acceptance by the Committee in
its sole discretion. Moreover, any new election will not be effective until the
first anniversary of the date on which the new election is received by the
Committee, provided that the election is accepted by the Committee in its sole
discretion. That election which has become effective and which was most recently
received by the Committee will govern the date or dates on which the
distribution of the Participant's Grandfathered Deferred Compensation will occur
or will commence to occur.

(g) A Participant who has not yet become eligible to receive a distribution of
his or her Grandfathered Deferred Compensation may change his or her election or
deemed election regarding the form in which the Participant will receive a
distribution of his or her Grandfathered Deferred Compensation. A Participant
may make such a change in his or her election or deemed election by submitting a
new election to the Committee. Such new election shall be subject to acceptance
by the Committee in its sole discretion. Moreover, any new election shall not be
effective until the first anniversary of the date on which the new election is
received by the Committee, provided that the election is accepted by the
Committee in its sole discretion. That election which has become effective and
which was most recently received by the Committee shall govern the form of
payment of the Participant's Grandfathered Deferred Compensation.

(h) If a Participant dies and he or she did not select a Beneficiary or his or
her Beneficiary does not survive the Participant, then all of the Participant's
Grandfathered Deferred Compensation will be distributed to the Participant's
estate in a lump sum.

(i) A Participant will not receive an automatic lump sum distribution of his or
her Grandfathered Deferred Compensation if the sum of his or her Deferred
Compensation Account and Supplemental Matching Contributions Account does not
exceed the limitation on elective deferrals set forth in Section 402(g)(1)(B) of
the Code.

(2) Supplemental Matching Contributions

It is the intention of the Bank, the Corporation and each Participating
Affiliate that all Supplemental Matching Contributions (including Supplemental
Matching Contributions that were earned and vested prior to January 1, 2005)
shall be subject to the terms of the Plan as amended and restated effective as
of January 1, 2005, and shall not be grandfathered for purposes of Code Section
409A. Therefore, each Participant's entire Supplemental Matching Contributions
Account is subject to the terms of the Plan as amended and restated effective as
of January 1, 2005.